[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case was tried to the court on July 12, 2001. The plaintiff Laura CT Page 9620 Speranza and the defendant Ann Marie Amendola both testified. It is not disputed that there was a collision between Speranza's vehicle and Amendola's vehicle on Quinnipiac Avenue in New Haven on April 6, 1995. The parties differ as to how the motor vehicle accident occurred.
In a civil action, the plaintiff bears the burden of proving her case by a fair preponderance of the evidence. The court concludes that the plaintiff has failed to meet her burden of proof. The court does not credit the plaintiff's version of the accident. The plaintiff claims that she was slowing in her lane of travel in order to turn left into her driveway, that she had signalled her intention to turn left for at least a half block and that, when she commenced her turn, she was struck on her left front end by the defendant. In order to believe the plaintiff's version, the court would have to believe that the defendant, who was driving behind the plaintiff in the same lane of traffic, went into the on-coming lane of traffic to pass the plaintiff on the left after the plaintiff slowed her vehicle and signalled her intention to turn left. The damage to the plaintiff's vehicle is more consistent with the defendant's version of the accident, which is that the plaintiff, who had been on the far right side of the travel lane and mainly off the road, pulled left into the defendant as she continued to drive straight in her lane of travelling.
Accordingly, judgment shall enter on the complaint in favor of the defendants Ann Amendola and Alphonse Amendola and against the plaintiff Laura Speranza.
LINDA K. LAGER, JUDGE